        Case 2:20-cv-05222-WB Document 33 Filed 08/17/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CECILE HYACINTHE,                             :
                                              :
                    Plaintiff,                :
                                              :      CIVIL ACTION
             v.                               :
                                              :
PIEDMONT AIRLINES                             :      No. 20-cv-05222-WB
                                              :
                    Defendant.
                                              :
                                      ORDER

      AND NOW this 17th day of August, 2021, upon consideration of Defendant’s

Motion to Enforce Settlement Agreement (Doc. No 27), it is ORDERED that:

      1. Defendant’s Motion to Enforce Settlement Agreement (Doc. No. 27) is

         GRANTED IN PART. Plaintiff shall comply with the written settlement

         agreement provided by Defendant except for the provision regarding an

         award of attorneys’ fees and costs to the prevailing party in any action to

         enforce the settlement agreement.

      2. In all other respects, Defendant’s motion is DENIED.

      3. The parties shall advise me within ten days regarding whether they wish to

         object to my findings and what right of appeal, if any, they will choose to

         exercise before the case is closed. Failure to advise me of such may forfeit the

         parties’ rights of appeal. See Shell’s Disposal and Recycling, Inc. v. City of

         Lancaster, 504 F. App’x 194, 200 n.9 (3d Cir. 2012).


                                                  BY THE COURT:


                                                  s/Richard A. Lloret ____________
                                                  RICHARD A. LLORET
                                                  U.S. Magistrate Judge
